Dear Mayor Hayes:
You have requested an opinion of this office in regards to whether the Bienville Parish Fire District, Wards 4  5 may establish a "flower and gift fund" for the purchase of flowers and gifts for deaths, birthdays etc.?
It is the opinion of this office that a separate flower and gift fund can be established by the Bienville Fire Protection District, Wards 4  5 if there is no funding of this account by any source of public monies.  In addition there can be no commingling of funds between the "general fund" account and the flower and gift account.  To commingle funds between these two accounts could result in a violation of Article VII Section 14 of the Louisiana Constitution of 1974 which disallows the use of public funds for "private" purposes.
When donations are made to the flower and gift fund the donor should be made aware that the donation is going into the flower and gift fund and the purpose of this fund is not for public funding of the Fire District.
In summary a flower and gift fund can be established if strict accounting practices are followed including not funding this account by public funds.
This opinion is in line with former precedent established by this office (See opinion 79-1194).
If this office may be of any further use please call.
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: ROBERT L. COCO Staff Attorney
RLC:rh 0858h